                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

 RONALD WHEELER HARTWICK,              )              JUDGMENT IN CASE
                                       )
               Plaintiff,              )                3:19-cv-00360-KDB
                                       )
                  vs.                  )
                                       )
 ANDREW M. SAUL, Commissioner of       )
 Social Security,                      )
                                       )
              Defendant.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 18, 2020 Order.

                                               August 18, 2020




        Case 3:19-cv-00360-KDB Document 18 Filed 08/18/20 Page 1 of 1
